Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  			          DETAILED ACTION	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application GB 1511316 filed on 6/29/15.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The rejections to Claims 21-40 are withdrawn/moot in light of Applicant’s amendment filed on 2/11/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Scrinivasan, US 2015/0065036; Boudreau, US 2016/0006922) does not teach nor suggest in detail the limitations: 
“A method for processing reports received from vehicles, the method comprising: receiving, from a first navigation system of a first vehicle, a first report, wherein the first report was generated by the first navigation system after detecting a first stationary object and a first non-stationary object in an environment of the first vehicle based on an analysis of image ”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record Scrinivasan does not specifically teach that a first report is generated by a first navigation system after detecting a first stationary object and a first non-stationary object in an environment of the first vehicle based on an analysis of image data collected by the first navigation system, or receiving, from a second navigation system of a second vehicle, a second report, wherein the second report was generated by the second navigation system after detecting a second stationary object and a second non-stationary object in an environment of the second vehicle based on an analysis of image data collected by the second navigation system.  The prior art is also silent as to analyzing the first report and the second report to 
Scrinivasan is method for processing reports received from vehicles by receiving, from a first navigation system of a first vehicle, a first report, wherein the first report was generated by the first navigation system after detecting a first general hazard in an environment of the first vehicle and processing a report to identify a root cause and a contributing factor of the related general hazard.  The closest NPL from an updated search NIELSEN (NIELSEN, “Robots, systems, and methods for hazard evaluation and visualization” 2013) mentions broadly using images to help ascertain hazards but is silent to the specificity of multiple reports from several navigational systems to achieve an aggregate report in determining a root cause and contributing factor.
Whereby Applicant’s invention claims a first report is generated by a first navigation system after detecting a first stationary object and a first non-stationary object in an environment of the first vehicle based on an analysis of image data collected by the first navigation system, and receiving, from a second navigation system of a second vehicle, a second report, wherein the second report was generated by the second navigation system after detecting a second stationary object and a second non-stationary object in an environment of the second vehicle based on an analysis of image data collected by the second navigation system.  The invention also claims analyzing 
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 21-23, 26, 28, 33, 41-54 are allowed.
 		 
		

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481